Cobb, J.
1. The evidence claimed to have been newly discovered being cumulative on points directly under investigation at the trial, as well as impeaching, and being such as could have been easily discovered by the exercise of the very slightest diligence, it was not of such a character as to authorize the granting of a new trial.
2. No error of law was complained of. The evidence authorized the verdict, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


AU the Justices concurring.